OPINION OF THE COURT
Memorandum.
Defendant’s appeal should be dismissed, without costs, upon the ground that the Appellate Division did not have the power to grant leave to appeal to the Court of Appeals on a certified question in these circumstances (see NY Const, art VI, § 3 [b] [3], [4]; CPLR 5601 [c]; 5602 [b] [1]; Maynard v Greenberg, 82 NY2d 913, 914 [1994]). The apportionment of fault is a component of the liability determination, which was the subject of the initial trial.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.
*734On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), appeal dismissed, without costs, in a memorandum.